Citation Nr: 0901170	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  07-29 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel

INTRODUCTION

The veteran had corroborated active duty service with the 
U.S. Army from March 1971 to January 1973 and with the U.S. 
Navy from February to August of 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
VA RO in Detroit, Michigan, which denied entitlement to 
service connection for type II diabetes mellitus.  

During the course of his appeal, the veteran was afforded a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in November 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's claims file includes medical records from the 
Battle Creek, VA Medical Center (VAMC) in Battle Creek, 
Michigan, dated through June 2005.  During the November 2008 
Travel Board hearing, however, the veteran indicated that he 
was still being seen at this facility for his claimed type II 
diabetes mellitus.  Updated medical records from this 
facility will need to be requested and, if obtained, included 
with the claims file.  38 C.F.R. § 3.159(c)(2) (2008); see 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  All records of medical treatment which 
are not currently associated with the 
veteran's claims file, to include 
treatment records from the Battle Creek 
VAMC dated from June 2005, should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.  

2.  After completion of the above 
development, the veteran's claim of 
entitlement to service connection for type 
II diabetes mellitus should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


